 


110 HRES 10 EH: 
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 10 
In the House of Representatives, U. S.,

January 4, 2007
 
RESOLUTION 
 
 
 
That unless otherwise ordered, before Monday, May 14, 2007, the hour of daily meeting of the House shall be 2 p.m. on Mondays; noon on Tuesdays; and 10 a.m. on all other days of the week; and from Monday, May 14, 2007, until the end of the first session, the hour of daily meeting of the House shall be noon on Mondays; 10 a.m. on Tuesdays, Wednesdays, and Thursdays; and 9 a.m. on all other days of the week.  
 
Karen L. Haas,Clerk.
